- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM launches International Fare Bundles The system aims to expand options and offer more comfort and benefits to the passengers; client can choose the fare that best suits their needs São Paulo, July 29, 2010  (BM&FBOVESPA: TAMM4 and NYSE: TAM)  We launch today, the new International Fare Bundles. Valid for all international flights with flight code JJ, the system was designed to adapt to the needs of every type of client. The implementation of the Fare Bundles reinforces our aim to offer the greatest comfort to our international passengers, says Paulo Castello Branco, TAMs Commercial and Planning Vice-President. This system serves both the client who purchases a ticket based on price and the business executive who travels frequently and requires more flexibility, he adds. The client can choose to receive more benefits according to the fare chosen, like more frequent-flier points, a class upgrade, greater baggage allowance, preferential check-in and early seat choice, among others. On routes within South America, passengers may opt for the Access, Flex or Plus Fare, all in economy class; or for the Classic or Executive Fare, both part of business class. For Europe and the United States, in addition to the same fare options available for South American routes, passengers may opt for the First Fare, which is a first-class option. The Fare Bundles have been used on TAM's domestic flights since 2006. Within Brazil, five options are available: Promo, Light, Flex, Max and Top. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 29, 2010 TAM S.A. By: /
